Citation Nr: 1530131	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-00 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  He is confirmed to have served within the Republic of Vietnam during the Vietnam Era.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded this issue in May 2014 and July 2011.  The purposes of the remands have been met and this matter may now be adjudicated on the merits.


FINDING OF FACT

The preponderance of the evidence weighs against a relationship between the Veteran's service or his service-connected posttraumatic stress disorder (PTSD) and his hypertension.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has complied with the duty to assist in this case.  Indeed, his relevant treatment records have been associated with the claims files.  38 C.F.R. § 3.159(c).  The Veteran was asked, pursuant to the Board's previous remand, to provide authorization for private treatment records, which he did.  Unfortunately, records from Dr. K. K. dated from the 1990's had been destroyed.  Also, a search for records from the Northern California HCS dated from the 1960's to the 1990's was unsuccessful.  He was notified that these records were not located in the March 2015 Supplemental Statement of the Case (SSOC). The Board's May 2014 remand also requested that all VA treatment records signed by Dr. V.W., from the Sacramento VAMC, dated from April 1999 be obtained.  Records were received from the Sacramento VAMC from 1998 through the present, but they do not contain any notes from April 1999; there is a visit dated in November 1998 and the next note is dated from October 1999.  The request specified April 1999 because that was the date that was listed as the date hypertension was diagnosed by Dr. V.W.  As there are other, earlier, records showing a diagnosis, and there is little chance that an additional remand will result in this record being located, the Board does not find it prejudicial to the Veteran to proceed on the merits.  There is no indication that there are other outstanding records that have not been requested.

Further, VA examination opinions have been obtained that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Service Connection

The Veteran asserts that his hypertension was caused by exposure to herbicides.  He also argues that it was caused by his service-connected PTSD.  The record confirms his service in Vietnam, therefore exposure to herbicides is presumed.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2014).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran's hypertension was not diagnosed during service, and he does not so contend.  Instead, he alleges that it was diagnosed in 1985 during an Agent Orange registry examination; this examination report was not located for review.  He also alleges that it was diagnosed in 1992, and that he has taken medication since that time.  A private treatment record shows a diagnosis of essential hypertension in December 1992.  Because there is no evidence that it was diagnosed during service or within one year from separation from service, service connection via the presumption applied for chronic disabilities under 38 C.F.R. § 3.307(a) is not available.

The preponderance of the evidence is against a relationship between his hypertension and exposure to herbicides.  An October 2011 VA examination report contains a negative opinion.  That examiner indicated that a search of the literature did not reveal any clear links between exposure to herbicides and hypertension.  He noted that the Veteran's obesity, and indicated that there is a higher prevalence and incidence of hypertension among the obese.  He also noted the Veteran's hypertension was not diagnosed until about twenty years after separation.  

The Veteran argues that a report from the National Academy of Sciences (NAS) notes that herbicide exposure is linked with hypertension.  He submitted a copy of a Free Executive Summary promulgated by the NAS entitled Veterans and Agent Orange: Update 2006; a produce of the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides (Sixth Biennial Update), which only found limited or suggestive evidence of an association.  The report notes that a "firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  The Board cited this information in its July 2011 remand, and asked that it be considered in a VA examination.  The theory was investigated by the October 2011 VA examiner, who rejected it.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board finds the VA examiner's opinion more probative than the Veteran's argument, which is not supported by the competent evidence.  See Deloach v. Shinseki, 704 F.3d 1370, 1380 (Fed. Cir. 2013) (reaffirming "that the evaluation and weighing of evidence are factual determinations committed to the factfinder-in this case, the Board"); see also 38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim); Jones v. Shinseki, 23 Vet. App. 382, 391 (2009) ("Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim.")

The preponderance of the evidence is also against a relationship between his PTSD and his hypertension.  In an August 2006 statement, he alleged a relationship, but did not specify the nature of the relationship or whether any of his physicians had diagnosed it.  This theory was investigated by the December 2014 VA examiner, and found to be less likely.  The examiner indicated review of the records, and noted that hypertension was diagnosed between 17 and 24 years following separation from service, whether diagnosed in 1985 or 1992, and that these time periods constitute a "long" time after separation.  She opined that it was less likely that PTSD caused his hypertension, noting that there was no research showing a direct link.  She indicated that there are multiple risk factors for hypertension.  She also indicated that the Veteran's hypertension was not aggravated by PTSD.  She said that his hypertension has improved since the 1990's and that his records no longer show he is taking medication to treat it.  

A December 1992 private record indicates the Veteran was then being treated for "situational hypertension" by Dr. K. K., but as indicated above, attempts to obtain Dr. K. K.'s records from the 1990's were unsuccessful.  The December 2014 VA examiner noted review of this record, but did not comment on it directly.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  There is no other mention of situational hypertension contained within his records, nor any elaboration of the details of his situational hypertension contained within the December 1992 record.  This mentioned diagnosis, which occurred years before his claim, is insufficient to establish service connection.  See McClain v. Nicholson, 21 Vet.App. 319, 323 (2007).  It also does not bring the evidence into relative equipoise.        

The preponderance of the evidence in this case is against service connection.  Under these circumstances, the benefit of the doubt rule does not apply, and this claim must be denied.


ORDER

The claim of entitlement to service connection for hypertension is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


